tcmemo_2012_48 united_states tax_court estate of joanne harrison stone deceased cosby a stone and michael d stone personal_representatives petitioner v commissioner of internal revenue respondent docket no filed date dudley w taylor for petitioner caroline r krivacka for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a dollar_figure federal estate_tax deficiency against the estate of joanne stone estate after settlement of certain issues the sole issue remaining for decision is whether the value of real_property transferred by joanne stone decedent to a family limited_partnership should be included in the value of her gross_estate pursuant to sec_2036 we hold that the value of the property transferred should not be included findings_of_fact decedent was a resident of tennessee when she died on date at the age of two of her sons cosby a stone and michael d stone are the personal_representatives of the estate both reside in tennessee background of decedent her family and her land decedent was married to roy a stone mr stone and had six adult children and numerous grandchildren at the time of her death decedent and her family members were a very close-knit family in terms of living close together and working 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure together decedent mr stone and at least four of their six children had worked at a publishing company started by the stone family in the 1930s the stones were a prominent family in their hometown of crossville tennessee which is in cumberland county and had held significant amounts of real_estate in the area for several generations decedent owned either wholly or in part approximately parcels of real_property in cumberland county in nine parcels of decedent’s land totaling approximately acres were mostly undeveloped woodlands without utilities or roads woodland parcels the woodland parcels were jointly owned by decedent and mr stone in the early 1990s steve stone one of decedent’s sons acquired real_estate near the woodland parcels steve stone built a home on his property and desired to form a lake in the area through the construction of a dam on his property he discussed the lake project with decedent and mr stone as well as his siblings and entered into an agreement with crab orchard water utility district crab orchard by which crab orchard would construct the dam at a cost of approximately dollar_figure to dollar_figure million in exchange crab orchard would be entitled to use a portion of steve stone’s property for construction of a water treatment plant and would be able to use the lake as a water reservoir for the county once the dam was completed in the mid-1990s a portion of the woodland parcels fronted the newly formed lake once the lake had been constructed decedent and mr stone concluded that they wanted the woodland parcels to become a family asset they hoped that the family would one day be able to develop and sell homes near the lake although there were long-term issues to be worked out the first issue was that the shallow soil depth in the area makes it difficult to connect sewage systems to potential homes near the lake the second issue is that the operations of crab orchard result in a significant drawdown of the water in the lake during the summer months potential solutions to these problems included construction of additional sewer lines closer to the lake and of a new primary reservoir for cumberland county the stone family limited_partnership of cumberland county and gifts of partnership interests to further their family planning regarding the woodland parcels decedent and mr stone sought the advice of their attorney joe looney mr looney referred decedent and mr stone to harry sabine another attorney in the area at their first 2cosby stone testified that there have been grumblings of new sewer lines to be constructed near the lake in addition the rapid population growth in cumberland county could spur the construction of a new primary reservoir meeting with mr sabine decedent and mr stone informed mr sabine that they wanted to give gifts of real_estate to various family members and were seeking the best way of doing so mr sabine discussed the use of a limited_partnership and told decedent and mr stone that it would simplify the gift-giving process by not requiring execution and recording of new deeds every year mr sabine also believed that using a limited_partnership would help guard against partition suits which could cause the land to be divided into smaller tracts decedent and mr stone decided to form a limited_partnership to hold the woodland parcels mr sabine prepared the stone family limited_partnership of cumberland county sflp agreement and helped decedent and mr stone file a certificate of limited_partnership with the tennessee secretary of state on date decedent and mr stone signed the sflp agreement as both general and limited partners a revised partnership_agreement was executed date this revised agreement made no material changes but allowed decedent’s children children’s spouses and grandchildren who received interests in the partnership to sign as limited partners decedent and mr stone also signed the revised agreement as both general and limited partners the sflp agreement provided that sflp’s purpose was to hold and manage property for the family members the agreement provided that the family members desire to provide for the health education maintenance and welfare of each other and their children the agreement listed various ways in which sflp may be terminated including by written_agreement of partners owning of sflp or upon sale of all sflp property and distribution of proceeds the agreement placed various restrictions on a partner’s ability to transfer their partnership_interest and allowed sflp to purchase the interest of any partner upon his or her death as general partners of sflp decedent and mr stone had considerable powers including the sole rights to determine whether properties would be sold manage the day-to-day business of sflp and determine the amounts of any distributions to partners the partnership_agreement provided the limited partners will have the right to dismiss the general_partner upon written_agreement of those limited partners owning sixty-seven percent of percentage of ownership then held by all the limited partners the partnership_agreement also provided that upon the death withdrawal removal or bankruptcy of a general_partner a new general_partner would be elected by the limited partners upon its formation decedent and mr stone each obtained general_partnership interests and limited_partnership interests in sflp on date decedent and mr stone quitclaimed the woodland parcels to sflp and the parcels became sflp’s only assets before quitclaiming the woodland parcels to sflp decedent and mr stone had the combined parcels appraised decedent and mr stone used the appraisal value of dollar_figure as the basis for all computations of sflp interest values and did not discount the value of sflp interests for gift_tax purposes accordingly decedent and mr stone valued each interest in sflp at dollar_figure for gift_tax purposes on date decedent and mr stone gave portions of their limited interests in sflp as gifts to their children children’s spouses and grandchildren each of the recipients received a limited_partnership_interest in sflp from both decedent and mr stone so that the recipients held a combined limited_partnership_interest in sflp at the end of similar gifts were made in and in the recipients received only a limited_partnership_interest from both decedent and mr stone and two of the children’s spouses no longer received interests as a result of divorce proceedings as a result of the gifts by the end of decedent and mr stone each owned a general_partnership interest in sflp and the children children’s spouses and grandchildren owned the remaining in limited_partnership interests xavier ironside and margaret stone ironside one of decedent’s daughters began divorce proceedings in in an attempt to keep sflp interests in family hands sflp and mr ironside reached a deal whereby mr ironside would receive approximately four acres of sflp property on the lake the decision to transfer the four acres was made by decedent and mr stone who had discussed it with various limited partners in exchange for the four acres of lake property on date mr ironside quitclaimed to margaret stone ironside his interest in the woodland parcels still held by sflp no mention was made of the sflp limited_partnership_interest then owned by mr ironside in the quitclaim_deed although it was mentioned that the parcels involved were the same ones conveyed to sflp by decedent and mr stone patricia connelly stone and michael stone began divorce proceedings in as part of a financial settlement between them patricia connelly stone quitclaimed to michael stone her interest in the woodland parcels still held by sflp on date in exchange for the quitclaimed interest michael stone gave up valuable consideration in the financial settlement again no mention was made of the sflp limited_partnership_interest then owned by patricia connelly stone in the quitclaim_deed but it was mentioned that the parcels involved were the same ones conveyed to sflp by decedent and mr stone additional information sflp has yet to develop or otherwise improve the woodland parcels sflp initially had a bank account in its name but closed the account because sflp earned no income either from the property it held or otherwise sflp’s only expenses were property taxes of approximately dollar_figure per year due on the real_property it held decedent and mr stone paid these property taxes from their personal funds documents labeled bill s of sale were used to transfer the sflp limited_partnership interests to decedent’s children children’s spouses and grandchildren although each document recites payment of dollar_figure and other good and valuable consideration the recipients paid nothing to decedent and mr smith and the transfers constituted gifts mr sabine testified that he used a bill of sale for each transfer because he thought it was the same thing as a document reflecting a gift of the sflp interest decedent and mr stone made no particular use of the woodland parcels held by sflp other than to fish and visit steve stone each of the limited partners had the same access to the land as decedent and mr stone as of the time of trial in date mr stone was age decedent taught sunday school for years up to and including the last sunday before she passed away the estate’s estate_tax_return was filed date an amended estate_tax_return was filed date respondent issued a notice_of_deficiency to the estate on date in response to which the estate timely filed a petition for redetermination of the deficiency opinion i burden_of_proof generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 the estate has not argued that respondent should bear the burden_of_proof ii whether sec_2036 applies to decedent’s transfer of the woodland parcels to sflp the purpose of sec_2036 is to include in a deceased taxpayer’s gross_estate the value of inter_vivos transfers that were testamentary in nature 395_us_316 sec_2036 generally provides that if a decedent makes an inter_vivos transfer of property other than a bona_fide sale for adequate_and_full_consideration and retains certain enumerated rights or interests in the property which are not relinquished until death the full value of the transferred property will be included in the decedent’s gross_estate sec_2036 is applicable when three conditions are met the decedent made an inter_vivos transfer of property the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent retained an interest or right enumerated in sec_2036 or or b in the transferred property which he or she did not relinquish before death respondent argues that these three conditions were satisfied by decedent’s transfer of the woodland parcels to sflp while the estate argues that the latter two conditions were not satisfied the parties agree that decedent made an inter_vivos transfer of property we find that decedent’s transfer of the woodland parcels to sflp was a bona_fide sale for adequate_and_full_consideration as a result we conclude that sec_2036 does not apply to decedent’s transfer of the woodland parcels to sflp a whether decedent’s transfer of the woodland parcels to sflp was a bona_fide sale for adequate_and_full_consideration in the context of family limited_partnerships the bona_fide sale for adequate_and_full_consideration exception is met where the record establishes the existence of a legitimate and significant nontax reason for creating the family limited_partnership and the transferors received partnership interests proportional to the value of the property transferred 124_tc_95 the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation id a significant purpose must be an actual motivation not a theoretical justification id a list of factors to be considered when deciding whether a nontax reason existed includes the taxpayer standing on both sides of the transaction the taxpayer’s financial dependence on distributions from the partnership the partners’ commingling of partnership funds with their own the taxpayer’s actual failure to transfer the property to the partnership discounting the value of the partnership interests relative to the value of the property contributed and the taxpayer’s old age or poor health when the partnership was formed id pincite estate of jorgensen v commissioner tcmemo_2009_66 aff’d 431_fedappx_544 9th cir estate of hurford v commissioner tcmemo_2008_278 we separate the bona_fide sale exception into two prongs whether the transaction qualifies as a bona_fide sale and whether the decedent received adequate_and_full_consideration estate of bongard v commissioner t c pincite see also estate of jorgensen v commissioner tcmemo_2009_66 whether decedent’s transfer of the woodland parcels to sflp was a bona_fide sale whether a transfer is a bona_fide sale is a question of motive estate of liljestrand v commissioner tcmemo_2011_259 we must separate the true nontax reasons for sflp’s formation from those that merely clothe transfer_tax savings motives see estate of bongard v commissioner t c pincite the estate argues that decedent had two nontax motives for transferring the woodland parcels to sflp to create a family asset which later may be developed and sold by the family and to protect the woodland parcels from division as a result of partition actions respondent argues that decedent was motivated only by a desire to simplify the gift-giving process by not having to execute deeds each time a gift of a portion of the woodland parcels was made we consider each of the parties’ arguments a gift giving one of the reasons decedent transferred the woodland parcels to sflp was to simplify the process of making gifts of the woodland parcels to her children her children’s spouses and her grandchildren respondent claims that gift giving was decedent’s only motive in transferring the woodland parcels to sflp and that no nontax motive existed because gift giving is considered a testamentary purpose and cannot be justified as a legitimate non-tax business justification 503_f3d_955 9th cir aff’g tcmemo_2005_65 while we agree with respondent that gift giving alone is not an acceptable nontax motive we disagree that gift giving was decedent’s only motive in transferring the woodland parcels to sflp b creation of a family asset testimony at trial established that a significant purpose of decedent’s transfer of the woodland parcels to sflp was to create a family asset managed by decedent’s family decedent and mr stone desired that their children their children’s spouses and their grandchildren work together to develop and sell homes near the lake we have previously found that a desire by a decedent to have assets jointly managed by family members even standing alone is a sufficient nontax motive for purposes of sec_2036 estate of mirowski v commissioner tcmemo_2008_74 we find that decedent’s desire to have the woodland parcels held and managed as a family asset constituted a legitimate nontax motive for her transfer of the woodland parcels to sflp although this transfer to sflp was also made with testamentary purposes in mind we have previously noted that legitimate nontax purposes are often inextricably interwoven with testamentary objectives estate of bongard v commissioner t c pincite c other factors respondent argues that other facts show a nontax purpose did not actually exist respondent first argues that decedent stood on both sides of the transaction as both transferor of the woodland parcels and general manager of sflp respondent points out that decedent and mr stone had almost complete control_over the woodland parcels until when the limited partners acquired enough interest in sflp to remove decedent and mr stone as general partners where a taxpayer stands on both sides of a transaction we have concluded that there is no arm’s-length bargaining and thus the bona_fide transfer exception does not apply estate of liljestrand v commissioner tcmemo_2011_259 however we have also stated that an arm’s-length transaction occurs when mutual legitimate and significant nontax reasons exist for the transaction and the transaction is carried out in a way in which unrelated parties to a business transaction would deal with each other estate of bongard v commissioner t c pincite we have already found the existence of a legitimate nontax motive for the transaction between decedent and sflp see supra pp we also believe decedent received interests in sflp proportional to the property she contributed see estate of bongard v commissioner t c pincite therefore this factor does not weigh against the estate respondent next argues that the partners of sflp failed to respect partnership formalities because in divorce proceedings mr ironside and patricia connelly stone quitclaimed their interests in the woodland parcels to their former spouses but did not transfer actual sflp interests some inadequate documentation was kept for the partnership such as using bills of sale to make gifts of sflp interests and decedent and mr stone paid sflp property taxes out of their personal funds we agree with respondent that the partners of sflp failed to respect some partnership formalities other factors however support the estate’s argument that a bona_fide sale occurred first_decedent and mr stone did not depend on distributions from sflp as no distributions were ever made second decedent and mr stone actually did transfer the woodland parcels to sflp third there was no commingling of partners’ personal and partnership funds as sflp had no partnership funds fourth no discounting of sflp interests for gift_tax purposes occurred decedent and mr stone had the woodland parcels appraised and valued the sflp interests so that the total value of sflp interests was equal to the appraised value of the woodland parcels finally the evidence presented tended to show that decedent and mr stone were in good health at the time the transfer of the woodland parcels was made to sflp although decedent was over age at the time of transfer in she lived until and was healthy enough to continue teaching sunday school up to and including the last sunday before she passed away although mr stone was over age at the time of transfer he was still alive at the time of trial in date d conclusion on bona_fide sale issue after considering all facts presented we find that decedent had a legitimate and actual nontax motive in transferring the woodland parcels to sflp we therefore find that the bona_fide sale prong is satisfied whether decedent received full and adequate_consideration for her transfer of the woodland parcels to sflp a taxpayer’s receipt of a partnership_interest is not part of a bona_fide sale for full and adequate_consideration where an intrafamily transaction merely attempts to change the form in which the decedent holds property estate of gore v commissioner tcmemo_2007_169 we have stated that-- without any change whatsoever in the underlying pool of assets or prospect for profit as for example where others make contributions of property or services in the interest of true joint_ownership or enterprise there exists nothing but a circuitous recycling of value we are satisfied that such instances of pure recycling do not rise to the level of a payment of consideration to hold otherwise would open sec_2036 to a myriad of abuses engendered by unilateral paper transformations estate of harper v commissioner tcmemo_2002_121 with regard to recycling of value we have stated that when a decedent employ s his capital to achieve a legitimate nontax purpose the court cannot conclude that he merely recycled his shareholdings estate of schutt v commissioner tcmemo_2005_126 we have already found that decedent had a legitimate and actual nontax purpose in transferring the woodland parcels to sflp see supra pp we therefore find that the transaction was not merely an attempt to change the form in which decedent held the woodland parcels and that the full and adequate_consideration prong is satisfied b conclusion regarding sec_2036 we have found that decedent’s transfer of the woodland parcels to sflp was a bona_fide transfer and that decedent received full and adequate_consideration from sflp as a result of the transfer because decedent’s transfer was bona_fide and for adequate_and_full_consideration sec_2036 is inapplicable to the transfer and does not operate to include the values of the woodland parcels in the value of decedent’s gross_estate in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
